DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 	Claims 15-33 and 35 are pending and currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action contains New Rejections necessitated by amendments.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
Claims 15-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-33 and 35 are rejected for reciting a polypeptide comprising the amino acid sequence of SEQ ID NO:1 with a mutation selected from the group consisting of D55A, K56A, L80A, and I83A. The metes-and-bounds of the claims are unclear because it is unclear what is meant by: SEQ ID NO:1 with a D55A mutation because residue 55 of SEQ ID NO:1 is not D; SEQ ID NO:1 with a L80A mutation because residue 80 of SEQ ID NO:1 is not L; and SEQ ID NO:1 with a I83A mutation because residue 83 of SEQ ID NO:1 is not I. 
The sequence of instant SEQ ID NO:1 is:
<170> PatentIn version 3.5

<210> 1
<211> 116
<212> PRT
<213> Homo sapiens

<400> 1
Ala Ile Leu Gly Arg Ser Glu Thr Gln Glu Cys Leu Phe Phe Asn Ala 
1               5                   10                  15      


Asn Trp Glu Lys Asp Arg Thr Asn Gln Thr Gly Val Glu Pro Cys Tyr 
            20                  25                  30          


Gly Asp Lys Asp Lys Arg Arg His Cys Phe Ala Thr Trp Lys Asn Ile 
        35                  40                  45              


Ser Gly Ser Ile Glu Ile Val Lys Gln Gly Cys Trp Leu Asp Asp Ile 
    50                  55                  60                  


Asn Cys Tyr Asp Arg Thr Asp Cys Val Glu Lys Lys Asp Ser Pro Glu 
65                  70                  75                  80  


Val Tyr Phe Cys Cys Cys Glu Gly Asn Met Cys Asn Glu Lys Phe Ser 
                85                  90                  95      


Tyr Phe Pro Glu Met Glu Val Thr Gln Pro Thr Ser Asn Pro Val Thr 
            100                 105                 110         


Pro Lys Pro Pro 
        115     

Claim Rejections - 35 USC § 112
Claims 15-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Claim 15 recites a polypeptide comprising the amino acid sequence of SEQ ID NO:1 with a mutation selected from the group consisting of D55A, K56A, L80A, and I83A.  Descriptions of a polypeptide comprising the amino acid sequence of SEQ ID NO:1 with a mutation selected from the group consisting of D55A, K56A, L80A, and I83A are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention. Further: residue 55 of SEQ ID NO:1 is not D; residue 80 of SEQ ID NO:1 is not L; and residue 83 of SEQ ID NO:1 is not I (see SEQ ID NO:1 sequence above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642